Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
Claim(s) 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 10,878,636 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘429 is broader in scope and corresponding elements are present in ‘636.
Table 1 below shows an example claim mapping between the present application and U.S. Patent No. 10,878,636
Table 2 below lists corresponding claims between the present application and U.S. Patent No. 10,878,636
Table 1. Example Claim Mapping
Application
10,878,636
1. A mobile device comprising: 

a touch-sensitive display; 

a camera; 

a processor; and 

a memory coupled to the processor and storing instructions which, when executed by the processor, cause the mobile device to: 

display images, being captured via the camera, 


detect presence of one or more physical objects in the images, 


obtain identifying information associated with the one or more physical objects present in the images, 



enter a mode in which the mobile device receives an assistance from a user to select a target, display a selection tool in the image to form a select area, 

receive a user input for moving the selected tool or changing a size of the selected tool, 

selecting the target from the one or more physical objects present in the selected area, 

in response to selecting the target, transmit the identifying information associated with the selected target to an external device, and 

based on information of a product corresponding to the selected target received from the external device, 

display information for conducting a transaction of the product, wherein the displayed information comprises information regarding the product.


a touch-sensitive display; 

a camera; 

a processor; and 

a memory coupled to the processor and storing instructions which, when executed by the processor, cause the mobile device to: 

display images, being captured via the camera, in an augmented reality user interface, 

detect presence of one or more physical objects in the images being captured in the augmented reality user interface, 

obtain identifying information associated with the one or more physical objects present in the images being captured in the augmented reality user interface, 


enter a mode in which the mobile device receives an assistance from a user to select a target, display a selection tool in the image to form a select area, 

receive a user input for moving the selected tool or changing a size of the selected tool, 

selecting the target from the one or more physical objects present in the selected area, 

in response to selecting the target, transmit the identifying information associated with the selected target to an external device, and 

based on information of a product corresponding to the selected target received from the external device, 

display information for conducting a transaction of the product, wherein the displayed information comprises information regarding the product and another similar product relating to the product.


Table 2. Corresponding Claims
Application
Patent
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RYAN M GRAY/Primary Examiner, Art Unit 2611